RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 22a0044p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



                                                            ┐
 KELLY BLANCHET,
                                                            │
                                  Plaintiff-Appellant,      │
                                                             >        No. 21-5073
                                                            │
        v.                                                  │
                                                            │
 CHARTER COMMUNICATIONS, LLC,                               │
                            Defendant-Appellee.             │
                                                            │
                                                            ┘

Appeal from the United States District Court for the Eastern District of Kentucky at Covington.
                No. 2:18-cv-00188—William O. Bertelsman, District Judge.

                              Decided and Filed: March 8, 2022

              Before: MOORE, KETHLEDGE, and DONALD, Circuit Judges.

                                     _________________

                                           COUNSEL

ON BRIEF: Robert F. Croskery, CROSKERY LAW OFFICES, Cincinnati, Ohio, for
Appellant. C. Celeste Creswell, KABAT CHAPMAN & OZMER LLP, Atlanta, Georgia, for
Appellee.

     DONALD, J., delivered the opinion of the court in which MOORE, J., joined.
KETHLEDGE, J. (pg. 13), delivered a separate dissenting opinion.
                                     _________________

                                            OPINION
                                     _________________

       BERNICE BOUIE DONALD, Circuit Judge.                      Plaintiff-Appellant Kelly Blanchet
appeals the district court’s order granting summary judgment in favor of Defendant-Appellee
 No. 21-5073                   Blanchet v. Charter Comm’ns, LLC                         Page 2


Charter Communications for her claims under the Americans with Disabilities Act (“ADA”).
We REVERSE and REMAND to the district court for further proceedings.

                                               I.

       In July of 2014, Charter Communications hired Kelly Blanchet as a Direct Sales
Representative (“DSR”). As a DSR, Blanchet was responsible for selling Charter’s services
door-to-door in residential neighborhoods. Blanchet quickly excelled in her role, receiving
positive feedback from her closest supervisors. For example, her long-time supervisor, Ryan
Quigley, identified her as “one of [his] top producers.” Quigley added that she “always was at
work on time” and that he could “always depend on her being where she should be.” Another
supervisor, Jayson Docter, stated that Blanchet was “probably the top person on [his] team every
month.”

       During Blanchet’s employment, she became pregnant and requested maternity leave. She
applied for and received Charter’s standard maternity leave, short-term disability benefits, and
Family and Medical Leave Act (FMLA) benefits until September 4, 2016. After giving birth to
her child on July 11, 2016, Blanchet developed postpartum depression. As a result of her
medical condition, Blanchet requested an accommodation of additional leave under the FMLA,
which extended past her initial return-to-work date of September 4, 2016.         At that time,
Sedgwick, a third party who administered disability leave for Charter, was primarily responsible
for all direct communications with employees who requested leave.

       Charter made clear that Blanchet should not communicate directly with the company
regarding disability leave, but should communicate with Sedgwick only.            For example,
Blanchet’s supervisor, Ryan Quigley, directed Blanchet to speak with Sedgwick only. Thus,
Sedgwick was the only party that Blanchet communicated with to request leave for her disability.

       Charter approved Blanchet’s requests for accommodations from September 4, 2016, to
February 1, 2017.    Blanchet first sought and was approved for FMLA leave until it was
exhausted on September 30, 2016. Blanchet then obtained short-term disability leave until it was
exhausted on January 8, 2017. Charter subsequently approved Blanchet for long-term disability
leave through February 1, 2017, as an ADA accommodation.
 No. 21-5073                    Blanchet v. Charter Comm’ns, LLC                           Page 3


       During that time, Sedgwick had a pattern and custom of having paperwork approvals
delayed long after the initial verbal approval. For example, Blanchet did not receive formal
approval for her first request for disability leave until February 3, 2017, two days after she was
expected to return to work.

       On February 3, 2017, Sedgwick received a letter from Blanchet’s doctor which indicated
that Blanchet’s return to work date was “unknown at this time” but that Charter should “expect
April” as a timeframe for her to return to work. The letter also indicated that Blanchet “would
not be capable of working from home or in any other setting due to her severe depression.”

       On the same day, Blanchet contacted a Sedgwick representative because she was
concerned that she had exhausted her FMLA benefits and did not know how that would impact
her employment with the company. Blanchet requested a 60-day accommodation, from February
2017 through April 3, 2017, to allow herself time to adjust to her new medications. When
Blanchet contacted the Sedgwick representative about this extension, the representative assured
Blanchet “not to worry about [her] job” and that “they were [her] job protection.”           After
Blanchet followed up a few weeks later with a Sedgwick representative, she was assured that “all
was ok,” the representative “knew of no reason this [application] would not be approved,” and
that Blanchet should be “receiving [her] approval letter for April 3, 2017.”

       Blanchet relied on that verbal approval and continued her treatment with the psychiatrist.
On March 9, 2017, Blanchet received a termination letter from Charter stating that she was
separated from the company “effective January 10, 2017.” Prior to receiving this termination
letter, no representative from Charter or Sedgwick contacted her to explain that her request for an
accommodation was not reasonable.        In addition, no representative from either Charter or
Sedgwick requested additional medical records or reached out to inquire for more details on
Blanchet’s condition.

       Ten days after Blanchet received her termination letter, she received an approval letter for
her request for extended leave as an accommodation. Unbeknownst to Blanchet, Fred Contreras,
the HR Manager of Charter, had been in conversation with Sedgwick after an inquiry requesting
his response to Blanchet’s request for approval. On February 22, 2017, Sedgwick emailed
 No. 21-5073                     Blanchet v. Charter Comm’ns, LLC                             Page 4


Contreras, informing him that a request for a leave of absence was pending for Blanchet, but that
it received notice of termination as of January 9, 2017. Sedgwick asked Charter to “review this
employee[’]s employment status and confirm.” On March 2, 2017, Sedgwick “escalated” the
response as it had not heard from Contreras regarding the request. By March 10, 2017, one day
after Blanchet received the termination letter, Contreras sent an email to Sedgwick that he has
“responded twice to the request for extension before” and it is “ok with [Charter].”

       Blanchet subsequently sued Charter after having filed a discrimination charge with the
Equal Employment Opportunity Commission.                The first count of her operative complaint,
entitled “Disability Discrimination,” alleges that “[t]he action of Defendant Charter
Communications in firing Plaintiff Kelly Blanchet is in violation of The Americans with
Disabilities Act of 1990.” Charter moved for summary judgment, and the district court granted
the motion. Blanchet appealed.

                                                  II.

       We review a district court’s grant of summary judgment de novo. See E.E.O.C. v.
Prevo’s Fam. Mkt., Inc., 135 F.3d 1089, 1093 (6th Cir. 1998). A grant of summary judgment
may be upheld only if “the pleadings, depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there is no genuine issue as to any material fact
and that the moving party is entitled to judgment as a matter of law.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 247 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine dispute of material
fact exists if a reasonable jury—viewing the evidence in favor of the nonmovant—could decide
for the nonmovant. Id. at 248. “Credibility determinations, the weighing of evidence, and the
drawing of legitimate inferences from the facts are jury functions, not those of a judge” when he
is ruling on a motion for summary judgment. Id. at 255 (citing Adickes v. S H. Kress & Co.,
398 U.S. 144, 155-56 (1970)). “Where there is a genuine issue of material fact, summary
judgment is not appropriate.” Henschel v. Clare County Road Comm’n, 737 F.3d 1017, 1022
(6th Cir. 2013).
 No. 21-5073                    Blanchet v. Charter Comm’ns, LLC                           Page 5


       A. Appropriate Framework

       The ADA prohibits discrimination against a qualified individual based on disability.
42 U.S.C. § 12112(a).       Disability discrimination includes a failure to make reasonable
accommodations. § 12112(b)(5)(A). Employees can prove discrimination in two ways, either
directly or indirectly, and each has its own test. Hostettler v. College of Wooster, 895 F.3d 844,
852 (6th Cir. 2018) (citing Ferrari v. Ford Motor Co., 826 F.3d 885, 891-92 (6th Cir. 2016)).

       The parties dispute which test applies to Blanchet’s failure to accommodate claim.
Charter contends that the district court correctly applied the indirect evidence test. However,
Blanchet argues that the direct evidence test should have been applied.

       The distinction between when to apply the direct versus the indirect evidence test is “vital
because the framework for analyzing the two kinds of cases differs.”              Since failure to
accommodate is expressly listed in the Act’s definition of disability discrimination, see
42 U.S.C. § 12112(b)(5)(A), “claims premised upon an employer’s failure to offer a reasonable
accommodation necessarily involve direct evidence (the failure to accommodate) of
discrimination.” Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868 (6th Cir. 2007) (citation
omitted and emphasis added).       We therefore apply the direct evidence test to failure to
accommodate claims. See, e.g., Fisher v. Nissan North Am., Inc., 951 F.3d 409, 416 (6th Cir.
2020); Tchankpa v. Ascena Retail Grp., Inc., 951 F.3d 805, 811 (6th Cir. 2020).

       Although Charter argues that we cannot apply the direct evidence test because Blanchet
did not plead a failure to accommodate claim, this reasoning is incorrect. Under our precedent,
the plaintiff needs only to allege facts premised upon an employer’s failure to accommodate for
this court to apply the direct evidence test at summary judgment. See Kleiber, 485 F.3d at 868.
In Blanchet’s complaint, she alleged that she “requested an extension of her leave as a workplace
accommodation” from October 1, 2016, through February 3, 2017. Blanchet also argued that
Charter “unlawful[ly] fir[ed]” her because her termination was “effective” during her approved
accommodation. Since the record reflects that Blanchet’s claim was based on Charter’s failure
to accommodate, it "necessarily involves" direct evidence of discrimination under the ADA.
Kleiber, 485 F.3d at 868.
 No. 21-5073                     Blanchet v. Charter Comm’ns, LLC                           Page 6


       Charter also argues that Blanchet “waived” the applicability of the direct evidence
standard by failing to raise it below. Claims can be “either forfeited or waived—the former is a
party's ‘failure to make the timely assertion of a right’ while the latter ‘is the intentional
relinquishment or abandonment of a known right.’” Ohio State Univ. v. Redbubble, Inc., 989
F.3d 435, 443 (6th Cir. 2021) (quoting United States v. Petlechkov, 922 F.3d 762, 767 (6th Cir.
2019)). Nothing in the briefing below indicates that Blanchet contested the application of the
direct evidence standard, so Blanchet did not waive her argument. It is also unclear whether
Blanchet forfeited the application of the direct evidence standard, considering that her original
complaint encompasses a failure to accommodate claim. And as noted above, a failure to
accommodate claim necessarily implicates the direct evidence standard. Kleiber, 485 F.3d at
868. The district court therefore erred in applying the indirect evidence test to Blanchet’s failure
to accommodate claim. See Hostettler, 895 F.3d at 853.

       Even if Blanchet did forfeit her argument that the direct evidence test should apply,
courts have discretion to consider forfeited arguments in “exceptional cases” or when application
of the rule would produce a “plain miscarriage of justice.” Redbubble, 989 F.3d at 445 (quoting
Thomas M. Cooley Law Sch. v. Kurzon Strauss, LLP, 759 F.3d 522, 528 (6th Cir. 2014). The
forfeiture rule “is justified by two main policy goals. First, the rule eases appellate review by
having the district court first consider the issue. Second, the rule ensures fairness to litigants by
preventing surprise issues from appearing on appeal.” Cooley, 759 F.3d at 528 (quoting Rice v.
Jefferson Pilot Fin. Ins. Co., 578 F.3d 450, 454 (6th Cir. 2009)).

       Here, the policies underlying the forfeiture rule do not apply. The issue at the heart of
this case is whether the leave Blanchet requested was a reasonable accommodation for her
disability, and thus whether her firing was lawful. Because the McDonnell Douglas standard
requires a plaintiff to show that she is qualified “with or without a reasonable accommodation,”
the issue of the reasonableness of Blanchet’s requested leave was fully briefed before and
considered by the district court. It was also fully briefed before this court—indeed, Charter
addressed its argument under the proper standard in its brief. Even if this claim were forfeited,
this would be an “exceptional case” justifying the court’s discretion to consider it under the
correct legal framework.
 No. 21-5073                    Blanchet v. Charter Comm’ns, LLC                           Page 7


       B. Failure to Accommodate

       Under the direct evidence test, Blanchet bears the initial burden of establishing that (1)
she is disabled, (2) she is “‘otherwise qualified’ for the position despite his or her disability.”
Kleiber, 485 F.3d at 869 (quoting Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 452 (6th Cir.
2004)) (citations omitted). Charter then bears the burden of “proving that a challenged job
criterion is essential, and therefore a business necessity, or that a proposed accommodation will
impose an undue hardship upon'' the company. Id. (citation omitted).

       Charter does not dispute that Blanchet is disabled. Therefore, we proceed to the second
element of Blanchet’s proof.

                                   1. “Otherwise Qualified”

       To meet the plaintiff’s prima facie burden that she is otherwise qualified for her position,
she must show that “she is ‘otherwise qualified’ for the position despite his or her disability:
(a) without accommodation from the employer; (b) with an alleged ‘essential’ job requirement
eliminated; or (c) with a proposed reasonable accommodation.” Kleiber, 485 F.3d at 869. “[T]he
burden of making out a prima facie case is not an onerous one.” Hostettler, 895 F.3d at 855.
Blanchet cannot establish that she is “otherwise qualified” for her position without an
accommodation or with an essential function removed, and she does not argue otherwise. This
case addresses whether Blanchet was otherwise qualified for her position with Charter with a
proposed reasonable accommodation.

       Charter argues that an employee’s qualifications must be determined at the time of
termination, citing an unpublished opinion that addressed age, rather than disability
discrimination. Indeed, Charter’s brief details at length Blanchet’s condition as of March 9,
2017, the date Charter sent Blanchet the termination letter. Charter argues that Blanchet could
not perform any of her essential job functions “as of the date of her termination, including
attending work.” Charter argues further that Blanchet was not medically released to return to
work. The district court agreed.
 No. 21-5073                      Blanchet v. Charter Comm’ns, LLC                          Page 8


          When an employee’s proposed accommodation is medical leave, examining her
qualifications on the date of her termination does not indicate whether she is otherwise qualified
with an accommodation. Employees requesting medical leave often cannot perform their jobs
when they request leave, and medical leave allows them time to recover from illnesses or
medical procedures. To accept Charter’s supposed rule, an employee requesting medical leave
could always be terminated if she were unable to work at the time of her request. But that cannot
be the case because we have held that “medical leave can constitute a reasonable accommodation
under the ADA.” Williams v. AT&T Mobility Servs. LLC, 847 F.3d 384, 394 (6th Cir. 2017).
We must therefore determine whether Blanchet would be “otherwise qualified” to perform her
essential job functions with her proposed accommodation, in other words, when she returned to
work. See id. (analyzing whether plaintiff could be otherwise qualified for job after medical
leave as accommodation separately from analysis as to whether plaintiff was qualified without
leave).

          A reasonable juror could find that Blanchet would be otherwise qualified for her job after
her medical leave accommodation. As Blanchet’s supervisors testified, prior to her illness,
Blanchet was a “top producer[],” was “always at work on time,” and “probably the top person”
on her teams. At the time Blanchet requested her accommodation, Charter had no reason to
conclude that Blanchet’s performance would deteriorate when she came back on her proposed
return date. Charter points to evidence that Blanchet did not return to work until 2019 to show
that she could not have come back to work in April 2017. But a reasonable jury could find not-
at-all surprising that an unexpected termination would derail Blanchet’s recovery from mental
illness, requiring her to take more time off from work.

          For the same reason, we reject Charter’s argument that Blanchet was not qualified
because attendance was an essential function of her work. Blanchet was not requesting an
accommodation that would permanently remove attendance as a requirement for her position, by,
for example, allowing her to telework or work part-time. See, e.g., E.E.O.C. v. Ford Motor Co.,
782 F.3d 753, 763 (6th Cir. 2015) (en banc). In asking for an extension of medical leave,
Blanchet requested a temporary accommodation in the hopes that she could fully fulfill the
attendance requirement once her medical leave was over. Because a reasonable jury could find
 No. 21-5073                    Blanchet v. Charter Comm’ns, LLC                          Page 9


that Blanchet could have returned to work and attended her job after she recovered from her
illness, a genuine dispute of material fact exists as to whether she was “otherwise qualified” for
her position.

                                2. Reasonable Accommodation

       The ADA requires employers to “mak[e] reasonable accommodations.”               42 U.S.C.
§ 12112(b)(5)(A).     Blanchet bears the burden of showing that an “‘accommodation’ seems
reasonable on its face.” U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 401 (2002). Determining
the reasonableness of a proposed accommodation is a question of fact. Cassidy v. Detroit Edison
Co., 138 F.3d 629, 634 (6th Cir. 1998). If the employee meets her burden, the employer must
then show “special (typically case-specific) circumstances that demonstrate undue hardship in
the particular circumstances,” Barnett, 535 U.S. at 402, or that the accommodation would
eliminate an essential job requirement. Kleiber, 485 F.3d at 869.

       Blanchet argues that her request for temporary leave as an accommodation was
reasonable because (1) her doctor provided Charter with a clear time frame to expect her return,
(2) one of Charter’s senior human resources officials, Karen Jolly, considered a 60-day extension
“possible”, and (3) Sedgwick verbally approved her accommodation before she received her
termination letter.

       Charter argues that Blanchet’s request was unreasonable per se because Blanchet’s
doctor’s note claiming to “expect April” for Blanchet’s return was too vague to constitute a
definitive date and that neither Contreras nor Sedgwick were authorized to approve a terminated
employee’s leave.

       “Medical leave as an accommodation is not a novel concept.” Cehrs v. Ne. Ohio
Alzheimer’s Rsch. Ctr., 155 F.3d 775, 782 (6th Cir. 1998) (citing Asonia Bd. of Educ. v.
Philbrook, 479 U.S. 60, 71-74 (1986)). In Norris v. Allied-Sysco Food Services Inc., the United
States District Court for the Northern District of California took a broad view of medical leave,
stating that it was “not sure that there should be a ‘per se’ rule . . . that leave of indefinite
duration (or a very lengthy period, such as one year) could never constitute a ‘reasonable
accommodation’ under the ADA.”         948 F. Supp. 1418, 1439 (N.D. Cal. 1996) (citations
 No. 21-5073                    Blanchet v. Charter Comm’ns, LLC                         Page 10


omitted). Applying that reasoning, the Norris court concluded that since the employee’s leave
would not unduly burden the employer, summary judgment was improper. Id. We applied
Norris’s analysis in Cehrs, holding that “[i]f an employer cannot show that an accommodation
unduly burdens it, then there is no reason to deny the employee the accommodation.” Cehrs,
155 F.3d at 782.

       A reasonable jury could find that Blanchet’s proposed accommodation was reasonable
from the fact that Charter considered it reasonable. Blanchet testified that Sedgwick told her it
was “in communication with Charter and the new HR representative, Mr[.] Frederic Contr[er]as,
and that [she] would shortly be receiving [her] approval letter” (from which it is reasonable to
infer that Charter indeed approved her request). Further, Karen Jolly, a senior human resources
official at Charter, stated that the type of accommodation that Blanchet was seeking, a request
for a 60-day accommodation, could be “possible” for a Charter employee. This proposition was
confirmed by the record when Sedgwick contacted Contreras regarding Blanchet’s request for
extended leave on March 10, 2017, before Blanchet received her termination letter but after
Blanchet was “effective[ly]” terminated. Contreras confirmed via email that he “responded
twice to [Blanchet’s] request for [an] extension before” and that it was “ok with [Charter].”
Charter followed up ten days after Blanchet received her termination letter with an approval for
her extended accommodation from February 3, 2017, through April 3, 2017.

       A jury could conclude, as Charter contends, that Charter mistakenly approved Blanchet’s
leave after firing her. Or it could conclude that Charter management fired Blanchet, forgot that it
fired her, and approved the leave because it seemed reasonable notwithstanding the termination
which they forgot about. In any case, a factfinder could use those datapoints to infer that Charter
considered the leave was reasonable and fired Blanchet anyway. Charter’s fatal administrative
mistakes and lack of clarity regarding Blanchet’s termination date thus raise genuine disputes of
material fact as to whether a “reasonable accommodation” was possible.

       Charter relies on Williams, 847 F.3d at 394, in support of its position that a doctor’s
estimate of a return-to-work date is not a “clear prospect of recovery,” and that Blanchet’s doctor
note is merely an estimate, rather than a firm return-to-work date. However, in Williams, the
employee struggled with attendance prior to her need for an accommodation under the ADA and
 No. 21-5073                     Blanchet v. Charter Comm’ns, LLC                       Page 11


requested leave only after periods of unexplained absences. Due to this history of absenteeism,
any proposed accommodations to grant leave were deemed unreasonable. Id. at 388. Blanchet
has presented a clearer prospect of returning to work than the employee in Williams, who had
“struggled with attendance throughout her employment” and had “repeatedly taken leaves of
unspecified duration.” Id. at 388, 394. Blanchet requested approval from Charter before taking
any leave, requested leave for specified periods, and provided medical support for each of her
absences in advance. Blanchet also did not have a history of absenteeism before she became
pregnant. In fact, she had excellent attendance, as previously discussed.

         Charter also relies on Walsh v. United States Parcel Service, 201 F.3d 718, 722 (6th Cir.
2000).    However, in Walsh, the employee’s doctor noted that he “was offering no active
treatment and expected no significant change in [the employee’s] condition over the next twelve
to eighteen months.” Id. Unlike in Walsh, Blanchet’s physician indicated that she was treating
Blanchet with therapy and medications. A reasonable jury could find that Blanchet could
recover from her illness within an acceptable time.

         The plaintiffs who provided any estimated return date in Williams and Walsh, moreover,
knew that they may be fired if they did not credibly demonstrate when they would return to
work. See Williams, 847 F.3d at 388 (employer gave plaintiff multiple warnings that she needed
to improve her attendance or risk termination); Walsh, 201 F.3d at 723 (employer told plaintiff
that he would be terminated unless employer received documentation to support need for
accommodation by a certain date). These plaintiffs thus had every incentive to work with their
physicians to clearly determine exactly when they could go back to work and communicate that
fact to their employers.

         Blanchet, believing that her leave was approved from Sedgwick and Charter’s
representations, did not know that she had to “credibly prove” anything. Understandably so.
When Blanchet received her termination letter on March 10, 2017, no one in HR leadership at
Charter or Sedgwick contacted Blanchet to indicate that her request for an extended leave was
unreasonable. Further, no representative contacted Blanchet to request medical records or to
inquire for further information about her current condition. When Blanchet contacted Sedgwick
to express concerns about her employment status and to communicate the reason for requesting
 No. 21-5073                          Blanchet v. Charter Comm’ns, LLC                                   Page 12


the additional extension, she was told that there would be “no reason her application would not
be approved.” We decline to require that a plaintiff provide an exact a return date when, as here,
her employer leads her to believe she does not have to do so.

        Importantly, “[o]nce an employee requests an accommodation, the employer has a duty to
engage in an interactive process.” Hostettler, 895 F.3d at 857.1 “The purpose of this process is
to ‘identify the precise limitations resulting from the disability and potential reasonable
accommodations that could overcome those limitations.’” Kleiber, 485 F.3d at 871 (quoting
29 C.F.R. § 1630.2(o)(3)). Accordingly, “both parties have a duty to participate in good faith.”
Id. An employer is not participating in good faith if it “determine[s] what accommodation it [is]
willing to offer before ever speaking with” the employee. Mosby-Meachem v. Memphis Light,
Gas & Water Div., 883 F.3d 595, 606 (6th Cir. 2018). Charter never spoke directly with
Blanchet, decided to fire her before even telling her that the accommodation was unreasonable,
and led Blanchet to believe that her accommodation would be approved. Charter cannot now use
its failure to engage in the interactive process to argue that Blanchet’s proposed accommodation
was unreasonable. Especially when, viewed in the light most favorable to Blanchet, Blanchet’s
request was reasonable enough for Charter to approve it, Charter cannot shield itself from
liability through failing to interact with Blanchet.

                                                       III.

        Because genuine issues of material fact remain regarding Blanchet’s disability
discrimination claim, we REVERSE the district court’s grant of summary judgment to Charter
and REMAND for further proceedings.




        1
          Charter also argues that Blanchet failed to assert an interactive process claim in her complaint.
[Appellee’s Br., p. 51 n.17.] Although Blanchet did not independently allege an interactive process claim, Charter’s
failure to engage in the interactive process is directly related to determining whether Blanchet’s proposed
accommodation was reasonable.
 No. 21-5073                       Blanchet v. Charter Comm’ns, LLC                      Page 13


                                        _________________

                                             DISSENT
                                        _________________

          KETHLEDGE, Circuit Judge, dissenting. The outcome of this case turns upon whether
Kelly Blanchet was a “qualified individual” under the Americans with Disabilities Act. An
employee is deemed qualified only if she can perform all the essential functions of her job, with
or without an accommodation. 42 U.S.C. § 12111(8). Blanchet did not meet that definition here.

          Our caselaw on this point is straightforward. “An employer is not required to keep an
employee’s job open indefinitely.” Williams v. AT&T Mobility Servs. LLC, 847 F.3d 384, 394
(6th Cir. 2017). And “additional leave is an objectively unreasonable accommodation where an
employee has already received significant amounts of leave and has demonstrated ‘no clear
prospects for recovery.’” Id. (quoting Walsh v. United Parcel Serv., 201 F.3d 718, 727 (6th Cir.
2000)).     Here, Charter terminated Blanchet only after affording her seven months of paid
disability leave. Yet, at that point, she undisputedly could not perform the functions of her job
and had not demonstrated a likelihood of being able to do so anytime soon. True, at the time of
her termination, Blanchet’s doctor estimated that she could return to work in April 2017. But a
“physician’s estimate of a return date alone does not necessarily indicate a clear prospect for
recovery, especially where an employee has repeatedly taken leaves of unspecified duration and
has not demonstrated that additional leave will remedy her condition.” Williams, 847 F.3d at
394. That was the situation here: Charter had already extended Blanchet’s leave five times, and
neither she nor her doctor made any effort to demonstrate that a sixth extension would “remedy
her condition.” Id.

          The district court faithfully applied our precedents when it granted summary judgment to
Charter. I respectfully dissent.